Order entered May 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00706-CV

                          IN RE ROBERT LOUIS CHUBB, Relator

                 Original Proceeding from the 304th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 11-368-W-304

                                            ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses to the petition by June 10, 2013.


                                                       /s/   ROBERT M. FILLMORE
                                                             JUSTICE